UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                   :
EDWARD KASPER,                                     :             CASE NO. 1:18-cv-2895
on behalf of himself and similarly                 :
situated persons,                                  :
                                                   :
           Plaintiffs,                             :
                                                   :             OPINION & ORDER
vs.                                                :             [Resolving Doc. 12]
                                                   :
FORD MOTOR COMPANY,                                :
                                                   :
           Defendant.                              :
                                                   :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Edward Kasper brings a disability discrimination class action against Ford Motor

Company. Plaintiff Kasper claims that Ford’s job application process discriminates against

prospective applicants whose disabilities prevent them from navigating and using Ford’s

website. Defendant Ford moves to dismiss three of the six counts in the complaint and

moves to strike the class allegations for all claims.1

       For the following reasons, the Court GRANTS Defendant’s motion to dismiss and

GRANTS IN PART and DENIES IN PART Defendant’s motion to strike the class allegations.

                                                  I. Background

       With his complaint, Plaintiff Kasper alleges that he has a cognitive disability and the

cognitive disability makes it difficult for him to navigate websites and complete

information-intensive tasks online, like online job applications. Defendant Ford typically

only accepts job applications through the Ford website application portal, unless it grants a



       1
           Doc. 12. Plaintiff Kasper opposes. Doc. 22. Defendant replies. Doc. 23.
Case No. 1:18-cv-2895
Gwin, J.

disabled applicant’s request for an accommodation.2 Plaintiff alleges that he has tried to

apply for Ford positions but has been unable to do so because of Ford’s online application

process and Ford’s failure to respond to Plaintiff’s accommodation requests.

         Before this suit, Plaintiff filed disability discrimination charges against Ford relating

to Ford’s online application process in 2014 and 2017. Because the 2014 charge is time-

barred,3 the Court only recites the complaint’s allegations relating to the 2017 events.

         Ford’s website has a hotline phone number that disabled persons may call to

request an accommodation with Ford’s application process.4 Next to the hotline number

on the website, a message states that callers should leave their contact information and

details about the job opening that interests them.5 Upon calling the hotline, a recorded

message states that Ford will return the individual’s call.6

         Plaintiff alleges that Ford’s website design makes the hotline number difficult to find

and that Plaintiff was unable to locate it by himself.7 Plaintiff claims that he was only able

to call the hotline number to request help with the application process after receiving

another’s assistance.8

         Plaintiff also claims that Ford never returns his calls because Ford requires hotline



         2
           Compl., Doc. 1 ¶¶ 18–20, 35, 43, 46; Answer, Doc. 13 ¶¶ 28, 35.
         3
           Docs. 12-2, 12-3. According to the 2014 charge, Plaintiff told a local Ford representative that Ford was unable
to complete the online application because of his disability. Doc. 12-2. The Ford representative responded that he did
not have any paper applications, that he could not help Plaintiff, and that Ford did not have any number that Plaintiff
could call for assistance. Id. The representative also told Plaintiff that he might be able to find an application at the local
unemployment office, id., but Plaintiff alleges in his complaint that that office did not have any available Ford job
openings, Doc. 1 ¶ 20.
         4
           Doc. 1 ¶¶ 32–35; Doc. 13 ¶ 32. Plaintiff alleges that Ford added the hotline number in response to Plaintiff’s
2014 charge against Ford. Doc. 1 ¶¶ 25–32.
         5
           Doc. 1 ¶ 35; Doc. 13 ¶ 35.
         6
           Doc. 1 ¶ 37; Doc. 13 ¶ 37.
         7
           Doc. 1 ¶¶ 33–34.
         8
           Doc. 1 ¶¶ 36–38.
                                                             -2-
Case No. 1:18-cv-2895
Gwin, J.

callers to include information in the voicemail that Plaintiff’s disability prevented him from

obtaining.9 Next to the hotline number on Ford’s website, Ford tells callers to leave

information about the job opening that interests them to receive a return call—online

information that Plaintiff could not access.10

       Plaintiff now sues Ford on behalf of himself and other prospective applicants with

disabilities who attempted to access Ford’s online application portal and were unable to

apply for a Ford position.11 Plaintiff, inter alia, makes federal and state disparate-impact

and failure-to-accommodate class claims alleging that Ford’s discriminatory conduct

resulted in Ford’s failure to hire Plaintiff and similarly situated disabled individuals.

                                         II. Discussion

       Defendant Ford moves to dismiss Counts 3, 5, and 6 from Plaintiff Kasper’s

complaint. Ford also moves to strike the class allegations for all counts.

       Plaintiff does not oppose certain parts of the motions. Accordingly, the Court grants

Ford’s uncontested request to dismiss the Title III Americans with Disabilities Act (ADA)

claim (Count 5) and the stand-alone injunctive and declaratory relief request (Count 6). In

addition, the Court grants Ford’s uncontested request to limit the Ohio class definition to

persons reachable by Ohio law.

       Now for Defendant Ford’s contested motion to dismiss Count 3 and Ford’s

contested motion to strike the class allegations in their entirety.




       9
         Doc. 1 ¶¶ 37–41.
       10
          Doc. 1 ¶ 35; Doc. 13 ¶ 35.
       11
          Doc. 1 ¶¶ 2, 9.
                                                 -3-
Case No. 1:18-cv-2895
Gwin, J.

A. The Court Grants Defendant’s Motion to Dismiss the ADA Disparate Impact Claim

       Defendant Ford moves to dismiss Plaintiff’s ADA claim alleging that Ford’s website

has a disparate impact on certain disabled prospective applicants (Count 3). In support of

this claim, Plaintiff alleges that Ford’s website design prevented him from locating the

reasonable accommodation hotline number without assistance. Plaintiff also alleges that

Ford did not respond to his accommodation requests because—since Plaintiff’s disability

prevented Plaintiff from navigating and using websites—Plaintiff was unable to give Ford

the job position information that Ford requested from disabled hotline callers.

       Defendant Ford asks the Court to dismiss this ADA disparate impact claim because

Plaintiff did not first exhaust his administrative remedies before filing suit on this claim. An

ADA plaintiff must file a discrimination charge with the EEOC or state equivalent as a

jurisdictional prerequisite to filing a claim in a civil action.12 This exhaustion requirement

notifies those charged with discrimination of allegations against them and gives them an

opportunity to conciliate the charge without litigation.13

       The pertinent question is whether Plaintiff administratively exhausted his ADA

disparate impact claim with the 2017 charge. To satisfy the exhaustion requirement, the

2017 charge must explicitly include the claim or the claim must reasonably grow out of the

2017 charge.14 The latter scenario is satisfied if the 2017 charge contained factual

allegations that would prompt the EEOC to investigate the ADA disparate impact claim.15

       Plaintiff’s 2017 charge allegations do not explicitly include the website-focused


       12
          Davis v. Sodexho, Cumberland Coll. Cafeteria, 157 F.3d 460, 463 (6th Cir. 1998).
       13
          Id.
       14
          Jones v. Sumser Ret. Vill., 209 F.3d 851, 853 (6th Cir. 2000).
       15
          Id.; Weigel v. Baptist Hosp. of E. Tennessee, 302 F.3d 367, 379–381 (6th Cir. 2002).
                                                        -4-
Case No. 1:18-cv-2895
Gwin, J.

ADA disparate impact claim that Plaintiff alleges in his complaint—namely, that Ford’s

website has disparately impacted Plaintiff because of his disability and has resulted in

Ford’s failure to hire Plaintiff.

       Nor would the 2017 charge allegations have otherwise prompted the EEOC to

investigate the claim. The 2017 charge states only that Plaintiff called the Ford hotline

once and that Ford did not return his call:

              I am an individual with a disability. On June 24, 2017, I called the Ford
       hotline number and requested a reasonable accommodation with application
       process. I never received a return call.

             I believe I was discriminated against in violation of Title I of the Americans
       with Disabilities Act of 1990, as amended.16

       This 2017 charge does not convey that Plaintiff experienced any difficulties

accessing Ford’s reasonable accommodation hotline number on Ford’s website. In fact,

Plaintiff does not mention the website at all.

       Instead, Plaintiff represents that he successfully called the Ford hotline to ask for a

reasonable accommodation. This implies that Plaintiff was able to access the hotline

number. Without more, the EEOC would have no reason to investigate Ford’s website.

       Because Plaintiff has not exhausted his administrative remedies for the ADA

disparate impact claim, the Court grants Defendant’s motion to dismiss this claim.

B. The Court Denies Defendant’s Motion to Strike the Class Allegations

       Defendant Ford moves to strike the class allegations for all claims.

       The Court may strike class allegations before a class certification motion when a

complaint itself shows that the potential class cannot meet Federal Rule of Civil Procedure


       16
            Docs. 12-4, 12-5.
                                                 -5-
Case No. 1:18-cv-2895
Gwin, J.

23’s requirements.17 The Court only decides this class certification question before

discovery when discovery could not fix a central defect in a class claim.18

          Defendant Ford fails to show that Plaintiff’s class allegations suffer from an

irreparable defect that clearly makes class certification inappropriate.

          In challenging the potential class’s ascertainability, Ford relies on its own assertions

that Ford has no records of prospective applicants who did not actually submit applications

and that Ford could not identify these individuals by other means. While this may be true,

the Court cannot simply take Ford at its word. This issue can await discovery.

          The Court also does not share Ford’s view that the class action vehicle is

inappropriate simply because Plaintiff’s class claims may require individualized

determinations as to whether class members are legally “disabled.” While this may be

found true after discovery, it is premature to determine this issue at this time.

          To accept this broad proposition now would be tantamount to saying that disability

discrimination plaintiffs may never proceed as a class. And the class vehicle does not

necessarily seem always inappropriate for claims like this. The complaint limits the

potential class to prospective Ford applicants whose disabilities impeded their ability to

apply using Ford’s online application process. After conducting discovery, Plaintiff may

further narrow or modify the definition as well.

          Finally, despite Ford’s representations to the contrary, Plaintiff need not include




           17
              See Fed. R. Civ. P. 23(c)(1)(A) (requiring courts to decide class certification “[a]t an early practicable time”
after the class claims are brought); Johnson v. Geico Choice Ins. Co., No. 1:18 CV 1353, 2018 WL 6445617, at *4–5
(N.D. Ohio Dec. 10, 2018) (citing Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011)).
           18
              See Johnson, 2018 WL 6445617, at *4 (citing Pilgrim, 660 F.3d at 949).

                                                               -6-
Case No. 1:18-cv-2895
Gwin, J.

detailed factual allegations about other class members in the complaint. Accepting

Plaintiff’s allegations as true, Ford’s online application process and Ford’s failure to grant

accommodation requests likely resulted in Ford failing to hire other similarly situated

disabled persons besides Plaintiff. That is enough at the pleading stage.

                                          Conclusion

       For the reasons stated, the Court GRANTS Defendant’s motion to dismiss Counts 3,

5, and 6, as well Defendant’s motion to strike the nationwide scope of the potential Ohio

class. The Court otherwise DENIES Defendant’s motion to strike the class allegations.

       IT IS SO ORDERED.


Dated: March 22, 2019                                s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE




                                               -7-
